DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 

Claim Rejections - 35 USC § 112
	The previous rejection under 35 U.S.C 112 has been withdrawn in light of the amendment made in the reply of 10/20/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10 recites the limitation "the support pillars" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (U.S. Publication No. 2020/0303398) in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Otsu teaches an integrated assembly comprising:
a memory array region (Fig. 13A-C, memory region 100) which includes channel material pillars (58) extending through a stack of alternating conductive levels (46) and insulative levels (32);
a staircase region (300) offset from the memory array region (see Fig. 13A-C) and comprising staggered terminal regions of the conductive levels (see Fig. 13A-C, contacts 86);
an intervening region (insulator 65) between the staircase region and the memory array region; the intervening region including slabs of insulative material (65) extending through the stack (see Fig. 
a first series of slits (slits shown in Fig. 11A, filled with 76 in Fig. 13A-C) within the interveining region (see Fig. 13A-B, slits extend through entirely of device, and therefore are inherently within the intervening regions), each slit comprised by the first series of slits having a depth (see Fig. 13A, depth is approximately the same as the full stack depth), a width (Fig. 13B, width is along hd2 direction), and a length (Fig. 13B along hd1 direction) that exceeds the width in each slit (see Fig. 13B, length exceeds width) extending lengthwise along the bridging regions (see Fig. 13B, slits 76 extend along direction hd1 through entirety of bridging regions, unlabeled in Fig. 13B but in the same place as 76) and into a plane of the cross-section (see Fig. 13A, slits extend into the hd2/13C view cross section); the first series including a first slit within the first bridging region (Fig. 13B, second to top bridge 76), a second slit within the second bridging region (Fig. 13B, topmost bridge 76) and a third slit within the third bridging region (see Fig. 13B, middle bridge 76);

first panels (74) within the slits of the first series; and
second panels (blocking dielectric 52, tunnel dielectric 56) within the slits of the second series; the second panels being compositionally different from the first panels (first panel 74 is a single layer/material, second panels 52/56 are a multi-layer panel with a charge storage layer between).
Although Otsu teaches the slab 65, Otsu does not specifically teach that the slab is between the staircase and memory regions.  However, AAPA teaches that an analogous dielectric slab (Fig. 8, slab 642) is between the staircase and memory regions (see AAPA Fig. 8), and the device is laid out with staircase between memory regions (Fig. 5).  It would have been obvious to a person of skill in the art at the time of the priority date that the slab could have been provided between the memory and staircase regions because AAPA teaches that this alleviates stress over the substrate (see paragraph [0033]), and that the device could have been laid in a memory-staircase-memory structure because this allows for greater density of memory in the device by allowing for several memory arrays.

Regarding claim 2, Otsu in view of AAPA teaches the integrated assembly of claim 1 wherein the second panels comprise only a single insulative material (74), and wherein the first panels comprise two or more insulative materials (see paragraph [0103], tunnel dielectric, blocking dielectric).

Regarding claim 3, Otsu in view of AAPA teaches the integrated assembly of claim 2 wherein the two or more insulative materials of the first panels include a first insulative material (blocking dielectric 52, paragraph [0095], SiO, SiN) and a second insulative material (tunneling dielectric 56, see paragraphs 

Regarding claim 4, Otsu in view of AAPA teaches the integrated assembly of claim 3 wherein the first insulative material comprises silicon dioxide (see paragraph [0095] and [0135]).

Regarding claim 5, Otsu in view of AAPA teaches the integrated assembly of claim 4 wherein the second insulative material comprises doped silicon dioxide (see paragraph [0099], nitrogen doped SiO).

Regarding claim 7, Otsu in view of AAPA teaches the integrated assembly of claim 4 wherein the second insulative material comprises high-k dielectric material (see paragraph [0099], can be HfO).

Regarding claim 8, Otsu in view of AAPA teaches the integrated assembly of claim 4 wherein the second insulative material comprises aluminum oxide (see paragraph [0099]).

Regarding claim 9, Otsu in view of AAPA teaches the integrated assembly of claim 1 comprising support pillars (support pillars 20) extending through the slabs (see Fig. 13A).

Regarding claim 10, Otsu in view of AAPA teaches the integrated assembly of claim 1 wherein the support pillars comprise metal (charge storage layer 54 contains metal, see paragraph [0098]).

Regarding claim 11, Otsu in view of AAPA teaches the integrated assembly of claim 10 wherein the metal is laterally surrounded by a same composition present in the first panels (see Fig. 5G, metal layer 54 surrounded by first panel layer 52, which can be SiO or SiN).
Regarding claim 12, Otsu in view of AAPA teaches the integrated assembly of claim 11 wherein said same composition comprises silicon dioxide (see paragraph [0095]).

Regarding claim 13, Otsu in view of AAPA teaches the integrated assembly of claim 12 wherein said same composition is also present in the second panels (see Fig. 5G, the same composition material is a part of the second panels).

Regarding claim 14, Otsu in view of AAPA teaches the integrated assembly of claim 1 wherein the first slab is within a first block region (Fig. 13B, blocks not specifically labeled, but each is separated by region 76), and wherein the second slab is within a second block region (see Fig. 13B).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu in view of AAPA, further in view of Jang et al. (U.S. Publication No. 2019/0157293)
Regarding claim 6, Otsu in view of AAPA teaches the integrated assembly of claim 4, but does not specifically teach wherein the second insulative material comprises carbon.
However, Jang teaches that a blocking dielectric can be doped with carbon (see paragraph [0010]).  It would have been obvious to a person of skill in the art that the blocking dielectric of Otsu could have been replaced with the material of Jang because it would have been simple substitution of one known blocking material for another.


Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 

Applicant next argues that the bridging regions/slits (76) of Otsu are not found within the intervening regions/slabs.  However, the bridging regions (76) are found within all sections of the device, including memory, staircase, and intervening region (see Fig. 13B, and AAPA Fig. 5 and 8).  Examiner notes that the claims do not require that the bridging region and slits are located only in the intervening regions.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896